DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 8-10, 12, 15, and 20-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, III, and IV, as set forth in the Office action mailed on July 21, 2021 is hereby withdrawn and claims 8-10, 12, 15, and 20-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cole Duncan on August 23, 2022.

The application has been amended as follows: 
In the Claims:

 10.     (Currently amended) The method of claim 9, wherein the modified acid is selected from the group consisting of: 

12.     (Currently amended) The mud acid composition of claim 11, where the acid with a pKa of less than 3 is selected from the group consisting of: 

17.     (Currently amended) A method of using a mud acid to acidize a sandstone formation, said method comprises the steps of:
- providing an inhibited hydrofluoric acid composition according to claim 1;
- providing an acid composition, said acid composition 
- combining the inhibited hydrofluoric acid composition with said acid composition to create a mud acid; and
- applying said mud acid to a silicate-containing formation and allowing said mud acid composition sufficient exposure time to dissolve a pre-determined amount of silica.

19.     (Currently amended) A method for removing silica or silicate deposits on a metal surface, said method comprising the steps of:
- providing an inhibited hydrofluoric acid composition, according to claim 1;
- providing an acid composition, said acid composition comprising a corrosion inhibitor  package
- combining the inhibited hydrofluoric acid composition with said acid composition to create a mud acid; and
- applying said mud acid to the metal surface.

20.     (Currently amended) The method of claim 19, wherein the corrosion inhibitor package comprises:
- a metal iodide
- a terpene;
- a cinnamaldehyde or a derivative thereof;
- at least one amphoteric surfactant;
- a solvent; and
- optionally, a non-emulsifier.

21.     (Currently amended) The method of claim 17, wherein the provided 

24.     (New) The method of claim 20, wherein the metal iodide is potassium iodide.

25.     (New) The method of claims 19, wherein the corrosion inhibitor package 		comprises:
	- a metal iodide;
	- a terpene;
	- a cinnamaldehyde or derivative thereof;
	- at least one amphoteric surfactant;
	- a solvent; and
	- a non-emulsifier.

26.     (New) The method of claim 8, wherein the acid having a pKa value of less than 3 is methanesulfonic acid.

27.     (New) The method of claim 8, wherein the acid having a pKa value of less than 3 is sulfamic acid.

Allowable Subject Matter
Claims 1, 4, 7-12, 15, 17, 19-22 and 24-27 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a composition corresponding to claim 1, specifically, a composition comprising HF and a weak base selected from lysine, arginine, histidine, glutamine, asparagine, tryptophan, and tyrosine, wherein there is a molar excess of HF from a hydrofluoric acid solution relative to the particular recited weak bases.
US Patent 3,413,326 (Schmid) is representative of the prior art which is replete with 1: 1 HF: weak base composition.  The prior art does not teach an inhibited hydrofluoric acid composition with the claimed molar excess HF.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716